Citation Nr: 1736005	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a service connection claim for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to designated herbicide agents.

3. Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at an April 2017 Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The issues of entitlement to service connection for diabetes mellitus and a compensable initial evaluation for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's service connection claim for diabetes mellitus in a September 2008 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the September 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for diabetes mellitus.


CONCLUSIONS OF LAW

1. The September 2008 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, the Board is granting in full the benefit sought on appeal.  As the Board is granting the petition to reopen a claim for service connection, the petition is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001). 

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's compensation claim for diabetes was originally denied in a January 2007 rating decision.  The denial focused on the lack of documented in-service treatment or diagnosis and the lack of evidence showing that the Veteran served in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).

A subsequent September 2008 rating decision confirmed the denial of service connection due to a failure to submit new and material evidence.  The Veteran was notified of this denial but did not appeal or submit evidence within the one year appeal period.  Therefore, the decision was final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156  (b), 20.1103.  This is the most recent final rating decision.

At the time of the September 2008 rating decision, the RO considered the claim, the Veteran's DD Form 214, VA treatment records, and service treatment records.  The denial was based on the failure to submit new and material evidence sufficient to reopen the claim previously denied in January 2007.   In essence, at the time of the January 2007 denial, there was no evidence of an in-service event or a nexus between the Veteran's service and currently diagnosed diabetes.
Since the September 2008 rating decision, the Veteran has testified regarding his belief that he was exposed to herbicides while stationed at Ubon Royal Thai Air Force Base, and personnel records verify his service at Ubon.  This evidence is new, material to a previously unestablished fact, and raises a reasonable possibility of substantiating the claim.  Boggs v. Peake, 520 F.3d 1330 (2008).


ORDER

The application to reopen the claim of service connection for diabetes mellitus is granted. 


REMAND

Service Connection Diabetes

In the case of certain herbicide exposed veterans, service connection may be presumed for those diseases listed in 38 C.F.R. § 3.309 (e), including diabetes mellitus. The Board notes that the Veteran has asserted he was exposed to herbicide agents in Vietnam when on flight stop-overs and special repair missions and in Thailand associated with his activities near the base perimeter and off base.  Personnel records do not indicate that the Veteran was stationed in Vietnam or assigned to temporary duty within the country, and the Veteran has provided no documentation to suggest otherwise.  Personnel evaluations for his tour of duty in Southeast Asia do not mention visits to Vietnam.  However, as noted, personnel records do verify that the Veteran served at Ubon Royal Thai Air Force Base (RTAFB) from September 1968 to October 1969 as an aircraft engine mechanic.

As noted by both the Veteran and his representative, the current version of the VA Adjudication Procedures Manual provides that "Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases."  See M21-1,IV.ii.1.H.5.a.

In the case of veterans who served in the U.S. Air Force during the Vietnam era at one of the listed Air Force bases, including Ubon, the manual provides that herbicide exposure may be conceded on a facts-found basis if they served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1, IV.ii.1.H.5.b

In this particular case, the Veteran has testified that while stationed at Ubon, he was assigned to temporary security details around the perimeter of the base, performed physical training around the perimeter, witnessed the actual spraying of Agent Orange, and may have otherwise been exposed.  Therefore, the Board finds that this matter should be remanded so that the JSRRC may be asked to clarify whether the Veteran may have been exposed to Agent Orange on or off base in Thailand in accordance with the VA Adjudication Procedures Manual.  See M21-1, IV.ii.1.H.5.b.

Bilateral Hearing Loss

The Veteran most recent VA audiological examination was performed in October 2016.  However, the Veteran and his representative have asserted at his April 2017 hearing and in subsequent statements that his hearing acuity has worsened and they have specifically requested a new VA audiological examination.  Specifically, the Veteran has testified that his ability to participate in conversations has declined.  He is competent to allege such worsening.  Accordingly, a new VA examination is warranted to assist in determining the current nature and severity of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Attempt to obtain any records identified by the Veteran and associate these records with the claims file.
2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Request verification from JSRRC as to whether the Veteran may have been exposed to herbicide agents during his service in Thailand between September 1968 and October 1969.  Note that despite his MOS as an engine mechanic, he reports he was assigned to temporary guard details along the perimeter of Ubon RTAFB, witnessed Agent Orange being sprayed, and performed physical training near the perimeter of the base.

4. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of service-connected bilateral hearing loss.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's bilateral hearing loss.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


